DEPARTMENT OF HEALTH & HUMAN SERVICES DEPARTMENT OF
AGRICULTURE
September 21, 2000
Dear State Health and Welfare Officials:
SUBJECT: Policy Guidance Regarding Inquiries into Citizenship, Immigration Status
and Social Security Numbers in State Applications for Medicaid, State Children's Health
Insurance Program (SCHIP), Temporary Assistance for Needy Families (TANF), and
Food Stamp Benefits
Since 1993, the Clinton Administration and states have worked diligently to ensure that eligible
persons are enrolled in and have access to federal benefit programs and services. Medicaid, State
Children's Health Insurance Program (SCHIP), Temporary Assistance for Needy Families
(TANF) and Food Stamp supports are critical for all eligible low-income families, especially
those trying to make the transition from welfare to work. The Administration will continue to
work with states to reduce and eliminate access barriers that discourage the enrollment of all
eligible program participants, including those in immigrant families. For example, in May 1999,
the Immigration and Naturalization Service (INS) issued comprehensive guidance regarding the
standards used for making public charge determinations. The public charge guidance was issued
to address concerns in immigrant communities about the consequences of participating in public
assistance programs such as TANF, Medicaid, SCHIP and Food Stamps. We also have worked
with states to simplify and streamline their application forms and processes and to reduce
administrative barriers to enrollment.
Recent information, however, has focused attention on another barrier: that U.S. citizen children
and other eligible persons who live in immigrant families still may be deterred from applying for
benefits because they are concerned about responding to certain questions on application forms
regarding the disclosure of immigration status and social security numbers (SSNs) for family
members who are not seeking assistance. This concern appears to stem from uncertainty among
immigrant families regarding the confidentiality of information provided to states and the fear
that states may provide information about family members to the INS. Although federal law may
sometimes require states to ask these questions of applicants, many states are requiring nonapplicants to disclose immigration status and/or SSNs, even though this information is not
legally required. Title VI of the Civil Rights Act of 1964 prohibits discrimination based on race,
color and national origin by federal fund recipients. To the extent that states? application

requirements and processes have the effect of deterring eligible applicants and recipients who
live in immigrant families from enjoying equal participation in and access to these benefit
programs based on their national origin, states inadvertently may be violating Title VI.

To help states understand their responsibility for enrolling eligible children and families, and to
reduce and eliminate access barriers, we are providing this guidance and the accompanying set of
Questions and Answers (Qs&As). Together, they clarify when a state is required to request
information about citizenship, immigration status, and social security numbers (SSNs) on joint
and single-program applications, when a state is not required to do so, and the circumstances
under which a state may or may not deny benefits when an applicant does not provide the
information that the state has requested. The guidance and the accompanying Qs&As also clarify
policy in the TANF program and set forth new policy in the Food Stamp program intended to
provide states with greater flexibility to design their application forms and procedures to
eliminate access barriers for eligible children and adults in immigrant families.
Section I of the guidance sets forth basic rules regarding inquiries into citizenship and
immigration status during the application process. Section II addresses the application of the
basic requirements of the Privacy Act to inquiries regarding social security numbers on benefit
application forms. Section III outlines the content of the accompanying set of Qs&As. These
Qs&As are an integral and important part of this guidance, as they detail the specific rules and
how those rules are applied in the Medicaid, SCHIP, TANF and Food Stamp programs. Finally,
Section IV outlines specific suggestions to help states make changes to their application forms
and processes to eliminate access barriers in conformity with this guidance.
I. Application Requirements and Inquiries Regarding Citizenship or Immigration Status
Under federal law, states are required to establish the citizenship and immigration status of
applicants for Medicaid (except emergency Medicaid), SCHIP, TANF and Food Stamps.
However, states may not require applicants to provide information about the citizenship or
immigration status of any non-applicant family or household member or deny benefits to an
applicant because a non-applicant family or household member has not disclosed his or her
citizenship or immigration status.
Thus, for example, in the Medicaid program, if benefits are being sought only for the child, the
child is considered the "applicant," and the state is required to establish the citizenship and
immigration status of the child, but not the child's parents. Further, the state may not deny
benefits to the child, if otherwise eligible, because the child's parents have not provided
information to establish that they are citizens or qualified immigrants.

It is important to underscore that each federal benefit program has somewhat different rules and
policies regarding who is and is not considered "an applicant." While Medicaid and SCHIP allow
-- indeed encourage -- individual children to apply for and receive benefits, TANF and Food
Stamps, as a general rule, require families or households to apply for benefits as a unit. The
accompanying Qs&As explain in detail how the rules regarding the requirements for establishing
citizenship and immigration status are applied within each benefit program.

II. Application Requirements and Inquiries Regarding Social Security Numbers

States must comply with the Privacy Act and other federal laws when seeking disclosure of an
individual's SSN. Under the Privacy Act, Section 7(a), states are prohibited from denying an
individual any right, benefit, or privilege provided by law because of the individual's refusal to
disclose his or her social security number (SSN) unless such disclosure is required by federal
statute, or the state maintains a system of records in existence and operating before January 1,
1975, and the disclosure of the SSN was required under statute or regulation adopted prior to
that date to verify the identity of an individual.
Where a state is not authorized to require an individual to disclose his/her SSN, states may
request that individuals voluntarily provide SSNs. However, under the Privacy Act, any time a
state agency requests an individual to disclose his or her SSN, that agency "shall inform that
individual whether that disclosure is mandatory or voluntary, by what statutory or other
authority such number is solicited, and what uses will be made of it." (Privacy Act of 1974
Section 7(b)). Thus, in the Medicaid example cited earlier in Section I, states can ask nonapplicant parents for their SSNs to verify income, but to avoid a potential violation of the
Privacy Act, they must clearly indicate that the provision of this information is voluntary and
that their SSNs will be used, for example, only to verify their income. States also should inform
the non-applicant parents that the failure to provide their SSNs voluntarily will not affect the
eligibility of their child, if otherwise eligible.
The Privacy Act, as a general rule, prohibits states from denying program benefits to certain
applicants who do not disclose their SSNs if the disclosure is not required by federal statute. In
addition, separate and apart from the Privacy Act prohibitions, Medicaid, SCHIP and Food
Stamp laws and federal policies prohibit states from denying benefits to an applicant because of
the failure of another household member to disclose his or her SSN.
Again, because of differences among the Medicaid, SCHIP, TANF and Food Stamp programs,

the specific rules and procedures for each program with regard to SSN inquiries are set forth in
detail in the accompanying set of Qs&As.

III. Program-Specific Rules
The accompanying Qs&As detail program-specific rules and provide further explanation of: 1)
the legal and policy basis for this guidance; (2) the circumstances under which a state may and
may not request information about citizenship, immigration status and SSNs on single and
joint-program applications;
(3) when a state may and may not deny benefits because an applicant has not provided the
information the state has requested; and (4) other implementation issues.

IV. Suggestions for States
We recognize that most states have consolidated their application forms and use joint
applications for Medicaid, SCHIP, TANF, Food Stamps and other benefits. Joint applications
eliminate duplication for states and applicants, and they help ensure that applicants receive all
the benefits to which they may be entitled, not just benefits for which they had originally
intended to apply. We also recognize that designing consumer-friendly, non-discriminatory
joint application forms that combine eligibility requirements for different federal and state
benefit programs can be challenging, especially given the recent and significant changes
introduced by welfare reform. States need to review and possibly modify their application
forms to make them consistent with this guidance. Given the variety of application forms and
processes used by states, it is difficult to provide specific direction as to how each may need to
be modified. Federal regional offices are available to provide technical assistance, and we
encourage states to work with them as they adapt application forms to be consistent with this
guidance. The following general recommendations may be helpful:

1
As explained in more detail in the accompanying set of Qs&As, states have the
flexibility under this guidance to restructure their joint application forms and processes to allow
family or household members who are not seeking benefits to be designated as non-applicants
early in the eligibility process. This approach eliminates the need to make broad inquiries about
citizenship, immigration status or SSNs, while still allowing states to obtain other information
from non-applicant family or household members that is necessary to make eligibility
determinations, e.g., income and resources.
2
Many joint applications require individuals to provide the citizenship or immigration

status, and/or the SSN, of every member of the "household" in order to be eligible for any or all
of the benefits under the joint application (including TANF, Medicaid, and Food Stamps). States
should delete such general requests from joint applications and replace them with requests that
are directed to the relevant "applicant (s)" for benefits, consistent with this guidance (including
the attached program specific rules).
3
As noted throughout this guidance letter and the Qs&As, non-applicants cannot be
required to disclose information about their citizenship or immigration status as a condition of an
applicant?s eligibility. Even asking non-applicants to disclose such information, without stating
clearly that this information is not required, raises concerns under Title VI of the Civil Rights
Act of 1964, if the effect is to deter otherwise eligible applicants who are protected against
discrimination by Title VI from applying for benefits.
4
States should make clear statements about the use and confidentiality of personal
information collected through the eligibility process, including SSNs and immigration status, in
order to address directly the fears of immigrant families. For example, if a state or local agency
is collecting SSNs only to verify income and improve administration of its programs, it could
add the following statements to its application form: "We only use social security numbers to
help us verify your income. We will not share social security numbers with the INS." We believe
such clear statements will encourage individuals to more readily provide SSNs, either as required
or requested.
5
If a state requires that applications be filed on a "family" or "household" basis under the
TANF and/or Food Stamp programs, states should clearly provide information about how
eligibility is affected and how the application will be processed if any member of the family or
household unit does not provide information about citizenship, immigration status or an SSN.
For example, with respect to TANF, states are encouraged to advise that if an individual family
member does not provide information about his or her citizenship and immigration status, and/or
does not provide his or her SSN, he or she will be excluded from the family unit as an ineligible
household member. His or her failure to disclose this information will not affect the potential
eligibility of other family members, but it will affect the amount of the benefits received. As
noted above, states are encouraged to allow family and household members to choose to be
identified as non-applicants early in the eligibility determination process.
6
1
If states decide not to permit individual family or household members to choose to be
non-applicants in TANF and/or Food Stamps, states must ensure that their application forms
promote enrollment of eligible families and eliminate the potential for discriminatory impact on
eligible applicants based on national origin. We recommend that states design their joint
application forms so that families and households complete the information needed to apply for
Medicaid and/or SCHIP first, since neither of these programs requires a family or household to
apply as a unit. States should inform families and households that they may choose not to apply
for TANF and/or Food Stamp benefits and that their eligibility for Medicaid or SCHIP benefits
will not be affected if the individuals applying for these benefits are otherwise eligible. States
should also inform families and households that they may apply for any individual benefit
program independent of the other programs. Families can then make informed decisions about
whether they will provide additional information needed to establish eligibility for the other
programs.
2
In order to ensure that no inappropriate inquiries are made, states should clearly inform
applicants which inquiries, or portions of inquiries, applicants are and are not required to answer

for each benefit program. For example: "If you are applying for Medicaid only, you only need to
answer questions in [the Medicaid] Section or Question(s) xx," or alternatively, "If some family
or household members are not applying for assistance for themselves, they do not need to
provide [SSN and citizenship/ immigration status] information in Section or Question xx." States
may include this information on their application forms or provide a separate written notice,
attached to the joint application, that identifies what information must be provided in order for
the applicant(s) to receive specific benefits. States may wish to consider using the sample notice
that is attached to the Qs&As that accompany this guidance.
3
States should provide information to all applicants about how the application will be
processed and the effect on other family members. With respect to Medicaid, SCHIP, Food
Stamps and TANF, states should emphasize the following points:
●






Except for non-citizens applying only for Medicaid coverage of emergency services, the state
will not provide benefits to applicants who do not disclose their immigration status.
The state will not attempt to determine, via the INS, the immigration status of non-applicant
household members who do not provide their immigration status.
When a state allows family or household members who do not provide their immigration
status or SSNs to be treated as non-applicants, it also should inform the applicant that the
state will not delay or deny the application for the members who disclose their immigration
status and SSNs.
Under Medicaid, TANF, and Food Stamps, family members who are applicants, and who do
not have SSNs, must apply for one, but the state may not delay, deny or discontinue
assistance pending the issuance of their SSNs. States and local agencies also must assist
applicants to apply for SSNs.

1
States should consider education and training activities to ensure that intake caseworkers
and other staff persons responsible for processing applications and making eligibility
determinations understand and adhere to the principles described in this guidance.
2
States should consider developing and implementing a plan for informing prospective
applicants of the state's commitment to these principles. Non-profit organizations that provide
assistance to or advocate for immigrants and/or low income families should be able to provide
help in developing and implementing any such plan.
We look forward to working with you and are available to provide technical assistance at your
request. If you have any questions or suggestions regarding the issues discussed in this letter,
please contact our regional staff.
Sincerely,
/s/

Olivia Golden, Assistant Secretary Administration for Children and Families
/s/
Shirley R. Watkins, Under Secretary Food, Nutrition, and Consumer Services
/s/

Nancy-Ann Min DeParle, Administrator Health Care Financing Administration
/s/
Thomas Perez, Director Office for Civil Rights

Attachments:
Frequently Asked Questions and Answers Sample Interim Notice

